DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following claims are pending in this office action: 1-3, 5-10, 12-17 and 19-20
The following claims are amended: 1, 8, and 15
The following claims are new: None
The following claims are cancelled: None
The following claims are rejected: 1-3, 5-10, 12-17 and 19-20
Response to Arguments
Applicant’s arguments filed amendments on 12/08/2021 to address the 35 U.S.C. 101 rejection. Applicant argues that “the claims recited specific inventive techniques for automatically transforming data using ML generated rules” (see Applicants remarks, pages 9-11). Examiner respectfully disagrees as the claims still recite a mental process. The limitations, as currently claimed, are simply being applied to a machine learning model wherein additionally the claim limitations are being generally linked to the machine learning model. Mere instructions to apply and generally link the exception using a cognitive model does not constitute as significantly more. Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to 
exception to a particular technological environment or field of use — see MPEP 2106.05(h).
Mere instructions to apply and generally link an exception using a cognitive model cannot
provide an inventive concept. Thus, the 35 U.S.C. 101 rejection is maintained. Examiner strongly encourages Applicant to amend in dependent claim 10 into the independent claim to help overcome the 35 U.S.C. 101 rejection.
Applicant’s arguments filed amendments on 12/08/2021 to address the 35 U.S.C. 103 rejection. Applicant argues that the newly amended limitations are not taught by the cited prior art (see Applicants remarks, pages 12-13). Examiner respectfully disagrees. Examiner notes that the cited prior art still sufficiently teaches the newly amended limitations as noted in Para. [0071] of Malaviya discussed supervised learning algorithms which encompasses support vector machines as support vector machines are a supervised learning algorithm. Additionally, Para. [0016] of the Applicant’s disclosure notes that “any type of learning algorithm” may be used and supplemented thus it is obvious to incorporate any sort of supervised learning algorithm. Additionally, Para. [0073] of Oliner discloses extraction rules for extracting substrings from data using regular expression extraction rules. Using regular expressions to extract substrings from data re widely known in computer science, thus it is nothing entirely novel or nonobvious to use regular expressions to parse strings to generate substrings that match the appropriate matching criteria specified by the regular expression extraction rule. Thus, Examiner respectfully asserts that the cited prior art still sufficiently teaches the newly amended claim limitations. Examiner strongly encourages the Applicant to more distinctly define and claim the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5, 7-9, 12, 14-16, and 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
	Claim 1 recites a method, comprising: transforming an input dataset to a predefined temporary format; extracting, from the transformed input dataset in the predefined temporary format, a plurality of features describing the transformed input dataset in the predefined temporary format, comprising: identifying contextual features of a given data record using natural language processing; identifying a sentiment using natural language processing; identifying grammatical features by generating a parse tree; identifying types of data stored in the given data record, comprising identifying a patient identifier, name, and medical conditions included in the given data record; determining data dependencies between concepts in the given data record; and generating annotations indicating content of the given data record; 
	The limitation of transforming an input dataset to a predefined temporary format as drafted, is a process that, under its broadest reasonable interpretation, covers performance
of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context of claim language “transforming” encompasses a user modifying and changing data to another format.
	The limitation of extracting, from the transformed input dataset in the predefined temporary format, a plurality of features describing the transformed input dataset in the predefined temporary format, comprising as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context of claim language, “extracting” encompasses a user analyzing data and extracting certain components of the analyzed data. 
	The limitation of identifying contextual features of a given data record using natural language processing; identifying a sentiment using natural language processing; identifying 
	The limitation of generating annotations indicating content of the given data record; generating, by a machine learning (ML) algorithm executing on a processor and based on an ML model comprising a support vector machine, a plurality of rules for modifying the input dataset to conform with a first data model, wherein a first rule of the plurality of rules specifies to transform a specific and fixed number of bytes at a beginning of each data record in the input dataset to a specific field and formatted according to a specific format specified in the first data model covers performance of the limitation in the mind but for the recitation of generic computer components. That is, but for “by a machine learning (ML) algorithm executing on a processor and based on an ML model comprising a support vector machine”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “by a machine learning (ML) algorithm executing on a processor and based on an ML 
	The limitation of transforming the input dataset to the first data model using the plurality of rules is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context of the claim language, “transforming” encompasses a user modifying a set of data based off rules which define how data should be converted.
	The limitation of transforming the input dataset to the first data model using the plurality of rules, a second rule of the plurality of rules specifies to transform data comprising a fixed number of digits, separated by ampersand characters, to an identifier field specified in the first data model is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “a second rule” in the context of the claim encompasses a user generating rules for converting a set of data to an accepted structured format wherein the user generates the rules for transforming the set of data based off an analysis of an model schema or format.
If a claim limitation, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components, then it falls
within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an

The judicial exception is not integrated into a practical application. In particular, the
claim recites additional elements –using natural language processing and by a machine learning (ML) algorithm executing on a processor and based on an ML model comprising a support vector machine. Using natural language processing and by a machine learning (ML) algorithm executing on a processor and based on an ML model comprising a support vector machine is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional elements of using natural language processing and by a machine learning (ML) algorithm executing on a processor and based on an ML model amounts to no more than mere instructions to apply the exception using a generic computing component. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological 
This claim is not patent eligible under U.S.C. 101.
	Claim 2 recites the method of claim 1, further comprising: modifying the input dataset based on the plurality of rules to conform with the first data model; and storing the modified input dataset.
	The limitation of modifying the input dataset based on the plurality of rules to conform with the first data model is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context of the claim language, “transforming” encompasses a user modifying a set of data based off rules which define how data should be converted.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea. Additionally, the claim recites the storing step (storing the modified input dataset). The storing step is recited at a high level of generality and is considered to be an insignificant extra solution activity. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited. Storing the modified input dataset is considered to be an insignificant extra solution activity in Berkheimer
This claim is not patent eligible under U.S.C. 101.
	Claim 5 recites the method of claim 1, further comprising: receiving the input dataset; and determining, based on an analysis of the input dataset, at least one attribute of the input dataset.
	The limitation of determining, based on an analysis of the input dataset, at least one attribute of the input dataset is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context of the claim language, “determining” encompasses a user analyzing a data and coming to a conclusion regarding the data which characterizes the data. 
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea. Additionally, the claim recites the receiving step (receiving the input dataset). The receiving step is recited at a high level of generality and amounts to mere data gathering which is a form of insignificant extra-solution activity. The claim is directed to an abstract idea.

significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited. Thereceiving step is considered to be an insignificant extra solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving step is well-understood, routine, conventional activity is supported under Berkheimer.
This claim is not patent eligible under U.S.C. 101.
	Claim 7 recites the method of claim 1, wherein the input dataset comprises health data, wherein the input dataset comprises one or more of: (i) unstructured data, and (ii) structured data formatted according to one of a plurality of predefined formats is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation mere describes the format of the input data.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to

integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claims 8-9, 12 and 14 are rejected on the same grounds as claims 1-2, 5 and 7 respectively
Claims 15-16 and 19 are rejected on the same grounds as claims 1-2 and 5 respectively
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US 20160063209 A1 to Malaviya (hereinafter, “Malaviya”), in view of U.S. Pub. No. US 20160092475 A1 to Stojanovic, et al., (hereinafter, “Stojanovic”), further in view of U.S. Pub. No. US 20140181128 A1 to Riskin, et al. (hereinafter, “Riskin”)., and further in view of U.S. Pub. No. US 20180314853 A1 to Oliner, et al. (hereinafter, “Oliner”)
As per claim 1, Malaviya teaches a method, comprising:
generating, by a machine learning (ML) algorithm executing on a processor and based on an ML model comprising a support vector machine, a plurality of rules for modifying the transformed input dataset to conform with a first data model, (Malaviya, Para. [0046] discloses “In some embodiments, the system or appliance may have a processor… The processor may implement one or more example operations such as: pattern detection across disparate data sets using a rules engine and machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application.” (Para. [0063] discloses that a target application has “a defined data taxonomy or model”). Para. [0071] discloses “…non-overlapping data sets used to train, validate and test the supervised learning algorithms 106 to generate an initial rule set that may expand overtime. The predictive model may be built using cross-validated training data…” (Generating a plurality of rules using machine learning operations based off a machine learning model, where the rules are for modifying a dataset into a data model. Supervised learning algorithms encompasses support vector machines which is supervised learning algorithm – additionally Para. [0016] of Applicants disclosure states that “any type of learning algorithm” may be used))
wherein a first rule of the plurality of rules specifies to [[transform a specific section of bytes in each data record in the input dataset to a field specified in the first data model]] (Malaviya, Para. [0008] discloses “In some embodiments, a rules engine manages the interface rules based on the expanded training rule set, each interface rule for configuring one or more parameter of the configuration files for the transforming or integrating of the input data to one or more target variables, each interface rule defined by a path traversing a series of decisions nodes in a tree data” and Para. [0013] discloses “In some embodiments, the configuration files comprise parameters or rules to control the transformation and integration of the input data…” (Configuration file comprises of rules that indicate transformations))
and transforming the input dataset to the first data model using the plurality of rules. (Malaviya, Para. [0063] discloses “The interface appliance may transform the source data into output data structures based on the data taxonomy or model,” and Para. [0064] discloses “The parameters and set of rules may control transformation of input date from different data sources into output data compatible with the target applications and ingestible into data models of back-end server(s).”)
Malaviya fails to explicitly teach:
transforming an input dataset to a predefined temporary format
extracting, from the transformed input dataset in the predefined temporary format, a plurality of features describing the transformed input dataset in the predefined temporary format, comprising
However, Stojanovic (Stojanovic addresses the issue of entity classification and data enrichment) teaches:
transforming an input dataset to a predefined temporary format (Stojanovic, Para. [0138] discloses “At step 1104, the data set may be normalized. A normalized data set may be created by normalizing the data set received from one or more data sources. The normalized data set may be generated based on the result of normalizing a data set. Normalizing a data set mat include converting raw data in the data set into a format that is processable. For example, normalizing the data set to create the normalized data set includes modifying the data set having the format to an adjusted format of the normalized data set,”)
extracting, from the transformed input dataset in the predefined temporary format, a plurality of features describing the transformed input dataset in the predefined temporary format, comprising:; (Stojanovic, Para. [0139] discloses “At step 1106, a set of patterns for a set of entities may be identified in a normalized data set. One or more patterns may be identified by parsing the normalized data for an attribute in the normalized data.” And Para. [0142] discloses “At step 1108, entity information corresponding to a set of entities in the normalized data set may be extracted.” (Entity information, corresponding to features describing the normalized dataset, is extracted based off a set of patterns))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to modify generating rules through machine learning that conform data to a data model as disclosed by Malaviya to use the data transformation and feature extraction as disclosed by Stojanovic. The combination would have been obvious because a person of ordinary skill in the art would motivated to normalize a dataset and accordingly extract features from the normalized dataset to improve the accuracy of generated rules used to conform a dataset to a data model.
Malaviya fails to explicitly teach:
identifying contextual features of a given data record using natural language processing
identifying a sentiment using natural language processing
identifying grammatical features by generating a parse tree

determining data dependencies between concepts in the given data record
and generating annotations indicating content of the given data record
However, Riskin (Riskin addresses the issue of identifying features in patient data) teaches:
identifying contextual features of a given data record using natural language processing; (Riskin, Para. [0067] discloses “In some embodiments, the NLP engine may perform some pre-processing functions. In some embodiments, contextual features including negation, temporality, and event subject identification may be utilized in an interpretation of the data set.”)
identifying a sentiment using natural language processing; (Riskin, Para. [0126] discloses “In some embodiments, various methods for arriving at the feature vectors may be used. For example, when applying negation detection, a “positive” as well as a “negative” vector may be created for each record which will then be analyzed accordingly.” (NLP engine performs negation as disclosed in Para. [0067]))
identifying grammatical features by generating a parse tree; (Riskin, Para. [0067] discloses “The NLP engine may include a combination of the following components: tokenizer, sentence boundary detector, part-of-speech tagger, morphological analyzer, shallow parser, deep parser (optional), gazetteer, named entity recognizer, discourse module, template extractor, and template combiner.” (Shallow/deep parsers generate parse trees))
(Riskin, Para. [0124] discloses “In some embodiments, patient data may be extracted from a clinical data warehouse for the purpose of data-mining. For example, Electronic Medical Records (EMR) may be processed within a clinical data warehouse using concept recognition systems to derive a list of “features”—concepts from existing medical ontologies—that represent each sample (e.g. patient)” and Para. [0025] discloses “In some embodiments, the step of receiving a plurality of historical information further includes receiving a plurality of medical records or notes for a patient.” And Para. [0023] discloses “In some embodiments, a system for processing patient history data may further include an input component configured to read in a data set from a database….In some embodiments, the input component is configured to read in a data set from a database such as a hospital database or electronic medical records database, for example.” And Fig. 4 is illustrates a screenshot of a note containing patient information (Electronic medical records contain information specific to a patient such as name, medical conditions, identifiers etc. (It is to be noted that Oliner additionally identifies such information as seen in Fig. 6))
determining data dependencies between concepts in the given data record; (Riskin, Para. [0066] discloses “In some embodiments, the NLP engine recognizes semantic metadata (concepts, their modifiers, and the relationships between them) in the data set…” and Para. [0075] discloses “As shown in FIGS. 1 and 2, the ontology is configured to structure the plurality of concepts by annotating relationships between the concepts and creating aggregations of the concepts.”)
(Riskin, Para. [0073] discloses “In some embodiments, the concept recognition tool is further configured to match the plurality of concepts against the list of terms and to recognize concepts and generate annotations.” And Para. [0083] discloses “An annotation may be the functional description of experimental data.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention, to modify generating rules through machine learning that conform data to a data model as disclosed by Malaviya to identify features, and annotations of a dataset as disclosed by Riskin. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “extract information and transform the data set into a plurality of concepts within a plurality of distinct contexts” (Riskin, Para. [0068]) as extracting such information can “be used for decision support and to enrich the data set” (Riskin, Para [0068]).
Malaviya fails to explicitly teach:
transform a specific and fixed number of bytes at a beginning of each data record in the input dataset to a specific field and formatted according to a specific format specified in the first data model
[[a second rule of the plurality of rules specifies to]] transform data comprising a fixed number of digits, separated by ampersand characters, to an identifier field specified in the first data model  
However, Oliner (Oliner addresses the issue of extracting patterns from data) teaches:
(Oliner, Para. [0073] discloses “One aspect of a late-binding schema is applying “extraction rules” to event data to extract values for specific fields during search time. More specifically, the extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events. In some cases, an extraction rule comprises a regular expression where a sequence of characters form a search pattern, in which case the rule is referred to as a “regex rule.” The system applies the regex rule to the event data to extract values for associated fields in the event data by searching the event data for the sequence of characters defined in the regex rule.” (Regex rules extract a sequence of characters that match a pattern/format wherein the extracted pattern/format is specific to a field))
[[a second rule of the plurality of rules specifies to]] transform data comprising a fixed number of digits, separated by ampersand characters, to an identifier field specified in the first data model (Oliner, Para. [0073] discloses “One aspect of a late-binding schema is applying “extraction rules” to event data to extract values for specific fields during search time. More specifically, the extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events. In some cases, an extraction rule comprises a regular expression where a sequence of characters form a search pattern, in which case the rule is referred to as a “regex rule.” The system applies the regex rule to the event data to extract values for associated fields in the event data by searching the event data for the sequence of characters defined in the regex rule.” (Regex rules extract a sequence of characters that match a pattern/format wherein the extracted pattern/format is specific to a field))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention, to modify generating rules through machine learning that conform data to a data model as disclosed by Malaviya to transform data into a specified format as disclosed by Oliner. The combination would have been obvious because a person of ordinary skill in the art would be motivated to transform data such that the transformed data will be in an acceptable and usable format.

As per claim 2, the combination of Malaviya, Stojanovic, Riskin, and Oliner as shown above teaches the method of claim 1, Malaviya further teaches further comprising:
	modifying the input dataset (Malaviya, Para. [0063] discloses “the interface appliance may transform the source data into output data structures based on the data taxonomy or model, There can be a many-to-many relationship between HIS (and other data sources) and target applications”)
	based on the plurality of rules (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: pattern detection across disparate data sets using a rules engine and machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application” (plurality of rules are being generated))
	to conform with the first data model (Malaviya, Para [0046] discloses “machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application” where a given target application “may have a defined data taxonomy or model” (Para. [0063], conforming with a defined data model))
	and storing the modified input dataset (Malaviya, Para [0080] discloses “the output of machine learning operations 106 may be stored in a data repository” and Para [0090] discloses “an application unit 206 may serve output data to one or more client devices, and may reside on client devices” where the application units output data is transformed by a rules engine)

As per claim 3, the combination of Malaviya, Stojanovic, Riskin, and Oliner as shown above teaches the method of claim 1, Malaviya further teaches further comprising prior to transforming the input dataset to the predefined format:
receiving a plurality of training datasets (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: receiving one or more data sets” and Para. [0071] discloses “The system may implement a training stage to generate an initial rule set for interface generation. The training data 100 may be comprised of various types of health data…”)), 
the first data model (Malaviya, Para [0071] discloses the training data 100 may be comprised of various types of health data including HL7 v2 messages and extensible markup language (XML) documents that are based on one or more reference information models (various data models such as XML)), 
and at least one existing rule for modifying datasets (Malaviya, Para. [0004] discloses “using machine learning operations for rule generation to generate a training rule set for mapping feature data to one or more target variables”),
generating, by the ML algorithm based on the plurality of training datasets, the first data model, and the at least one existing rule, the ML model. (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: receiving one or more data sets; processing and training on known data sets…using machine learning to generate interface mappings “ (generating at least one existing rule and using a ML algorithm) and Para. [0004] discloses “using machine learning operations for rule generation to generate a training rule set for mapping feature data” (generating at least one existing rule), Para [0071] discloses “the training data 100 may be comprised of various types of health data including HL7 v2 messages and extensible markup language (XML) documents that are based on one or more reference information models” (data model). Para. [0071] discloses “these data may be used to train, validate and test the supervised learning algorithms… the predictive model may be built using cross-validated training data” (generating a ML model))

As per claim 5, the combination of Malaviya, Stojanovic, Riskin, and Oliner as shown above teaches the method of claim 1, Stojanovic further teaches further comprising:
receiving the input dataset (Stojanovic, Para. [0138] discloses “the process depicted by flowchart 1100 may begin at step 1102 by receiving a data set from one or more data sources” (Note that Malaviya additionally receives data as noted in the Abstract “”…transform data received from one or more health care organizations by: receiving one or more data sets…”)
and  determining, based on an analysis of the input dataset, at least one attribute of the input dataset (Stojanovic, Para [0129] discloses “data enrichment service 302 can analyze data set 702 to identify and extract entity information for a set of entities stored in data set 702” (entity information are attributes being extracted) and Para [0139] discloses “one or more patterns may be identified by parsing the normalized data for an attribute in the normalized data” (patterns are attributes))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Malaviya with the teachings of Stojanovic for at least the same reasons as discussed above in claim 1.

As per claim 6, the combination of Malaviya, Stojanovic, Riskin, and Oliner as shown above teaches the method of claim 1, Malaviya further teaches further comprising:
outputting the plurality of rules for display (Malaviya, Para [0007] discloses “a client application for providing a visual representation of the configuration files” (configuration files contain a plurality of rules)); 
receiving feedback for at least a first rule of the plurality of rules (Malaviya, Para [0007] discloses receiving “feedback regarding accuracy of the configuration files”); 
(Malaviya, Para [0007] discloses “refining the machine learning operations based on the received feedback, and updating the configuration files using the refined machine learning operations”).

As per claim 7, the combination of Malaviya, Stojanovic, Riskin, and Oliner as shown above teaches the method of claim 1, Malaviya further teaches:
wherein the input dataset comprises health data (Malaviya, Para. [0020] discloses “the input data comprises… data relevant to the one or more health care organizations”),
Stojanovic further teaches:
wherein the input dataset comprises one or more of: 
(i) unstructured data (Stojanovic, Para. [0059] discloses “the received data may include structured data, unstructured data, or a combination thereof”), 
and (ii) structured data (Stojanovic, Para. [0059] discloses “the received data may include structured data, unstructured data, or a combination thereof”) 
formatted according to one of a plurality of predefined formats (Stojanovic, Para. [0060] discloses “the prepare engine 312 can convert the uploaded data into a common, normalized format, for processing by data enrichment service” (normalized format is a predefined format)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Malaviya with the teachings of Stojanovic for at least the same reasons as discussed above in claim 1.

As per claim 8, Malaviya teaches: a computer program product, comprising:
a non-transitory computer-readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor to perform an operation comprising (Malaviya, Para. [0046] discloses “In some embodiments, the system or appliance may have a processor and a non-transitory computer readable storage medium storing instructions which when executed by the processor configure the processor”):
generating, by a machine learning (ML) algorithm executing on a processor and based on an ML model comprising a support vector machine, a plurality of rules for modifying the transformed input dataset to conform with a first data model, (Malaviya, Para. [0046] discloses “In some embodiments, the system or appliance may have a processor… The processor may implement one or more example operations such as: pattern detection across disparate data sets using a rules engine and machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application.” (Para. [0063] discloses that a target application has “a defined data taxonomy or model”). Para. [0071] discloses “…non-overlapping data sets used to train, validate and test the supervised learning algorithms 106 to generate an initial rule set that may expand overtime. The predictive model may be built using cross-validated training data…” (Generating a plurality of rules using machine learning operations based off a machine learning model, where the rules are for modifying a dataset into a data model))
wherein a first rule of the plurality of rules specifies to [[transform a specific section of bytes in each data record in the input dataset to a field specified in the first data model]] (Malaviya, Para. [0008] discloses “In some embodiments, a rules engine manages the interface rules based on the expanded training rule set, each interface rule for configuring one or more parameter of the configuration files for the transforming or integrating of the input data to one or more target variables, each interface rule defined by a path traversing a series of decisions nodes in a tree data” and Para. [0013] discloses “In some embodiments, the configuration files comprise parameters or rules to control the transformation and integration of the input data…” (Configuration file comprises of rules that indicate transformations))
and transforming the input dataset to the first data model using the plurality of rules. (Malaviya, Para. [0063] discloses “The interface appliance may transform the source data into output data structures based on the data taxonomy or model,” and Para. [0064] discloses “The parameters and set of rules may control transformation of input date from different data sources into output data compatible with the target applications and ingestible into data models of back-end server(s).”)
Malaviya fails to explicitly teach:
transforming an input dataset to a predefined temporary format
extracting, from the transformed input dataset in the predefined temporary format, a plurality of features describing the transformed input dataset in the predefined temporary format, comprising
However, Stojanovic teaches:
transforming an input dataset to a predefined temporary format (Stojanovic, Para. [0138] discloses “At step 1104, the data set may be normalized. A normalized data set may be created by normalizing the data set received from one or more data sources. The normalized data set may be generated based on the result of normalizing a data set. Normalizing a data set mat include converting raw data in the data set into a format that is processable. For example, normalizing the data set to create the normalized data set includes modifying the data set having the format to an adjusted format of the normalized data set,”)
extracting, from the transformed input dataset in the predefined temporary format, a plurality of features describing the transformed input dataset in the predefined temporary format, comprising:; (Stojanovic, Para. [0139] discloses “At step 1106, a set of patterns for a set of entities may be identified in a normalized data set. One or more patterns may be identified by parsing the normalized data for an attribute in the normalized data.” And Para. [0142] discloses “At step 1108, entity information corresponding to a set of entities in the normalized data set may be extracted.” (Entity information, corresponding to features describing the normalized dataset, is extracted based off a set of patterns))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Malaviya with the teachings of Stojanovic for at least the same reasons as discussed above in claim 1.
Malaviya fails to explicitly teach:
identifying contextual features of a given data record using natural language processing
identifying a sentiment using natural language processing
identifying grammatical features by generating a parse tree
identifying types of data stored in the given data record, comprising identifying a patient identifier, name, and medical conditions included in the given data record

and generating annotations indicating content of the given data record
However, Riskin teaches:
identifying contextual features of a given data record using natural language processing; (Riskin, Para. [0067] discloses “In some embodiments, the NLP engine may perform some pre-processing functions. In some embodiments, contextual features including negation, temporality, and event subject identification may be utilized in an interpretation of the data set.”)
identifying a sentiment using natural language processing; (Riskin, Para. [0126] discloses “In some embodiments, various methods for arriving at the feature vectors may be used. For example, when applying negation detection, a “positive” as well as a “negative” vector may be created for each record which will then be analyzed accordingly.” (NLP engine performs negation as disclosed in Para. [0067])
identifying grammatical features by generating a parse tree; (Riskin, Para. [0067] discloses “The NLP engine may include a combination of the following components: tokenizer, sentence boundary detector, part-of-speech tagger, morphological analyzer, shallow parser, deep parser (optional), gazetteer, named entity recognizer, discourse module, template extractor, and template combiner.” (Shallow/deep parsers generate parse trees))
identifying types of data stored in the given data record, comprising identifying a patient identifier, name, and medical conditions included in the given data record; (Riskin, Para. [0124] discloses “In some embodiments, patient data may be extracted from a clinical data warehouse for the purpose of data-mining. For example, Electronic Medical Records (EMR) may be processed within a clinical data warehouse using concept recognition systems to derive a list of “features”—concepts from existing medical ontologies—that represent each sample (e.g. patient)” and Para. [0025] discloses “In some embodiments, the step of receiving a plurality of historical information further includes receiving a plurality of medical records or notes for a patient.” And Para. [0023] discloses “In some embodiments, a system for processing patient history data may further include an input component configured to read in a data set from a database….In some embodiments, the input component is configured to read in a data set from a database such as a hospital database or electronic medical records database, for example.” And Fig. 4 is illustrates a screenshot of a note containing patient information)
determining data dependencies between concepts in the given data record; (Riskin, Para. [0066] discloses “In some embodiments, the NLP engine recognizes semantic metadata (concepts, their modifiers, and the relationships between them) in the data set…” and Para. [0075] discloses “As shown in FIGS. 1 and 2, the ontology is configured to structure the plurality of concepts by annotating relationships between the concepts and creating aggregations of the concepts.”)
and generating annotations indicating content of the given data record (Riskin, Para. [0073] discloses “In some embodiments, the concept recognition tool is further configured to match the plurality of concepts against the list of terms and to recognize concepts and generate annotations.” And Para. [0083] discloses “An annotation may be the functional description of experimental data.”)

Malaviya fails to explicitly teach:
transform a specific and fixed number of bytes at a beginning of each data record in the input dataset to a specific field and formatted according to a specific format specified in the first data model
[[a second rule of the plurality of rules specifies to]] transform data comprising a fixed number of digits, separated by ampersand characters, to an identifier field specified in the first data model 
However, Oliner teaches:
transform a specific number of bytes at a beginning of each data record in the input dataset to a specific field and formatted according to a specific format specified in the first data model (Oliner, Para. [0073] discloses “One aspect of a late-binding schema is applying “extraction rules” to event data to extract values for specific fields during search time. More specifically, the extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events. In some cases, an extraction rule comprises a regular expression where a sequence of characters form a search pattern, in which case the rule is referred to as a “regex rule.” The system applies the regex rule to the event data to extract values for associated fields in the event data by searching the event data for the sequence of characters defined in the regex rule.” (Regex rules extract a sequence of characters that match a pattern/format wherein the extracted pattern/format is specific to a field))
[[a second rule of the plurality of rules specifies to]] transform data comprising a fixed number of digits, separated by ampersand characters, to an identifier field specified in the first data model (Oliner, Para. [0073] discloses “One aspect of a late-binding schema is applying “extraction rules” to event data to extract values for specific fields during search time. More specifically, the extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events. In some cases, an extraction rule comprises a regular expression where a sequence of characters form a search pattern, in which case the rule is referred to as a “regex rule.” The system applies the regex rule to the event data to extract values for associated fields in the event data by searching the event data for the sequence of characters defined in the regex rule.” (Regex rules extract a sequence of characters that match a pattern/format wherein the extracted pattern/format is specific to a field))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Malaviya with the teachings of Oliner for at least the same reasons as discussed above in claim 1.

As per claim 9, the combination of Malaviya, Stojanovic, Riskin, and Oliner as shown above teaches the computer program product of claim 8, Malaviya further teaches the operation further comprising:
Malaviya, Para. [0063] discloses ”the interface appliance may transform the source data into output data structures based on the data taxonomy or model, There can be a many-to-many relationship between HIS (and other data sources) and target applications”)
	based on the plurality of rules  (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: pattern detection across disparate data sets using a rules engine and machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application” (plurality of rules are being generated))
	to conform with the first data model (Malaviya, Para [0046] discloses “machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application” where a given target application “may have a defined data taxonomy or model” (Para. [0063]) (conforming with a defined data model)
and storing the modified input dataset (Malaviya, Para [0080] discloses “the output of machine learning operations 106 may be stored in a data repository” and Para [0090] discloses “an application unit 206 may serve output data to one or more client devices, and may reside on client devices” where the application units output data is transformed by a rules engine)

As per claim 10, the combination of Malaviya, Stojanovic, Riskin, and Oliner as shown above teaches the computer program product of claim 8, Malaviya further teaches the operation further comprising prior to transforming the input dataset to the predefined format:
receiving a plurality of training datasets (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: receiving one or more data sets”), 
the first data model (Malaviya, Para [0071] discloses (the training data 100 may be comprised of various types of health data including HL7 v2 messages and extensible markup language (XML) documents that are based on one or more reference information models (various data models such as XML)), 
and at least one existing rule for modifying datasets (Malaviya, Para. [0004] discloses “using machine learning operations for rule generation to generate a training rule set for mapping feature data to one or more target variables”),
generating, by the ML algorithm based on the plurality of training datasets, the first data model, and the at least one existing rule, the ML model. (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: receiving one or more data sets; processing and training on known data sets…using machine learning to generate interface mappings “ (generating at least one existing rule and using a ML algorithm) and Para. [0004] discloses “using machine learning operations for rule generation to generate a training rule set for mapping feature data” (generating at least one existing rule), Para [0071] discloses “the training data 100 may be comprised of various types of health data including HL7 v2 messages and extensible markup language (XML) documents that are based on one or more reference information models” (data model), Para. [0071] discloses “these data may be used to train, validate and test the supervised learning algorithms… the predictive model may be built using cross-validated training data” (generating a ML model))

As per claim 12, the combination of Malaviya, Stojanovic, Riskin, and Oliner as shown above teaches the computer program product of claim 8, Stojanovic further teaches the operation further comprising:
receiving the input dataset (Stojanovic, Para. [0138] discloses “the process depicted by flowchart 1100 may begin at step 1102 by receiving a data set from one or more data sources” (Malaviya additionally receives an input dataset as seen in the Abstract))
and  determining, based on an analysis of the input dataset, at least one attribute of the input dataset (Stojanovic, Para [0129] discloses “data enrichment service 302 can analyze data set 702 to identify and extract entity information for a set of entities stored in data set 702” (entity information are attributes being extracted) and Para [0139] discloses “one or more patterns may be identified by parsing the normalized data for an attribute in the normalized data” (patterns are attributes))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Malaviya with the teachings of Stojanovic for at least the same reasons as discussed above in claim 1.

As per claim 13, the combination of Malaviya, Stojanovic, Riskin, and Oliner as shown above teaches the computer program product of claim 8, Malaviya further teaches the operation further comprising:
(Malaviya, Para [0007] discloses “a client application for providing a visual representation of the configuration files” (configuration files contain a plurality of rules)); 
receiving feedback for at least a first rule of the plurality of rules (Malaviya, Para [0007] discloses receiving “feedback regarding accuracy of the configuration files”); 
and retraining the ML model based on the received feedback (Malaviya, Para [0007] discloses “refining the machine learning operations based on the received feedback, and updating the configuration files using the refined machine learning operations”).

As per claim 14, the combination of Malaviya, Stojanovic, Riskin, and Oliner as shown above teaches the computer program product of claim 8, Malaviya further teaches the operation further comprising:
wherein the input dataset comprises health data (Malaviya, Para. [0020] discloses “the input data comprises… data relevant to the one or more health care organizations”),
Stojanovic further teaches:
wherein the input dataset comprises one or more of: 
(i) unstructured data (Stojanovic, Para. [0059] discloses “the received data may include structured data, unstructured data, or a combination thereof”), 
and (ii) structured data (Stojanovic, Para. [0059] discloses “the received data may include structured data, unstructured data, or a combination thereof”) 
formatted according to one of a plurality of predefined formats (Stojanovic, Para. [0060] discloses “the prepare engine 312 can convert the uploaded data into a common, normalized format, for processing by data enrichment service” (normalized format is a predefined format))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Malaviya with the teachings of Stojanovic for at least the same reasons as discussed above in claim 1.

As per claim 15, Malaviya teaches a system comprising:
a processor; and a memory storing one or more instructions which, when executed by the processor, performs an operation comprising (Malaviya, Para. [0115] discloses “The system and method may be embodied as a as a tangible, non-transitory computer readable storage medium (e.g., a computer memory) encoded with one or more programs that, when executed on one or more computers or other processors, perform methods"):
generating, by a machine learning (ML) algorithm executing on a processor and based on an ML model comprising a support vector machine, a plurality of rules for modifying the transformed input dataset to conform with a first data model, (Malaviya, Para. [0046] discloses “In some embodiments, the system or appliance may have a processor… The processor may implement one or more example operations such as: pattern detection across disparate data sets using a rules engine and machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application.” (Para. [0063] discloses that a target application has “a defined data taxonomy or model”). Para. [0071] discloses “…non-overlapping data sets used to train, validate and test the supervised learning algorithms 106 to generate an initial rule set that may expand overtime. The predictive model may be built using cross-validated training data…” (Generating a plurality of rules using machine learning operations based off a machine learning model, where the rules are for modifying a dataset into a data model))
wherein a first rule of the plurality of rules specifies to [[transform a specific section of bytes in each data record in the input dataset to a field specified in the first data model]] (Malaviya, Para. [0008] discloses “In some embodiments, a rules engine manages the interface rules based on the expanded training rule set, each interface rule for configuring one or more parameter of the configuration files for the transforming or integrating of the input data to one or more target variables, each interface rule defined by a path traversing a series of decisions nodes in a tree data” and Para. [0013] discloses “In some embodiments, the configuration files comprise parameters or rules to control the transformation and integration of the input data…” (Configuration file comprises of rules that indicate transformations))
and transforming the input dataset to the first data model using the plurality of rules. (Malaviya, Para. [0063] discloses “The interface appliance may transform the source data into output data structures based on the data taxonomy or model,” and Para. [0064] discloses “The parameters and set of rules may control transformation of input date from different data sources into output data compatible with the target applications and ingestible into data models of back-end server(s).”)
Malaviya fails to explicitly teach:
transforming an input dataset to a predefined temporary format

However, Stojanovic teaches:
transforming an input dataset to a predefined temporary format (Stojanovic, Para. [0138] discloses “At step 1104, the data set may be normalized. A normalized data set may be created by normalizing the data set received from one or more data sources. The normalized data set may be generated based on the result of normalizing a data set. Normalizing a data set mat include converting raw data in the data set into a format that is processable. For example, normalizing the data set to create the normalized data set includes modifying the data set having the format to an adjusted format of the normalized data set,”)
extracting, from the transformed input dataset in the predefined temporary format, a plurality of features describing the transformed input dataset in the predefined temporary format, comprising: (Stojanovic, Para. [0139] discloses “At step 1106, a set of patterns for a set of entities may be identified in a normalized data set. One or more patterns may be identified by parsing the normalized data for an attribute in the normalized data.” And Para. [0142] discloses “At step 1108, entity information corresponding to a set of entities in the normalized data set may be extracted.” (Entity information, corresponding to features describing the normalized dataset, is extracted based off a set of patterns))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Malaviya with the teachings of Stojanovic for at least the same reasons as discussed above in claim 1.
Malaviya fails to explicitly teach:
identifying contextual features of a given data record using natural language processing
identifying a sentiment using natural language processing
identifying grammatical features by generating a parse tree
identifying types of data stored in the given data record, comprising identifying a patient identifier, name, and medical conditions included in the given data record
determining data dependencies between concepts in the given data record
and generating annotations indicating content of the given data record
However, Riskin teaches:
identifying contextual features of a given data record using natural language processing; (Riskin, Para. [0067] discloses “In some embodiments, the NLP engine may perform some pre-processing functions. In some embodiments, contextual features including negation, temporality, and event subject identification may be utilized in an interpretation of the data set.”)
identifying a sentiment using natural language processing; (Riskin, Para. [0126] discloses “In some embodiments, various methods for arriving at the feature vectors may be used. For example, when applying negation detection, a “positive” as well as a “negative” vector may be created for each record which will then be analyzed accordingly.” (NLP engine performs negation as disclosed in Para. [0067])
identifying grammatical features by generating a parse tree; (Riskin, Para. [0067] discloses “The NLP engine may include a combination of the following components: tokenizer, sentence boundary detector, part-of-speech tagger, morphological analyzer, shallow parser, deep parser (optional), gazetteer, named entity recognizer, discourse module, template extractor, and template combiner.” (Shallow/deep parsers generate parse trees))
identifying types of data stored in the given data record, comprising identifying a patient identifier, name, and medical conditions included in the given data record; (Riskin, Para. [0124] discloses “In some embodiments, patient data may be extracted from a clinical data warehouse for the purpose of data-mining. For example, Electronic Medical Records (EMR) may be processed within a clinical data warehouse using concept recognition systems to derive a list of “features”—concepts from existing medical ontologies—that represent each sample (e.g. patient)” and Para. [0025] discloses “In some embodiments, the step of receiving a plurality of historical information further includes receiving a plurality of medical records or notes for a patient.” And Para. [0023] discloses “In some embodiments, a system for processing patient history data may further include an input component configured to read in a data set from a database….In some embodiments, the input component is configured to read in a data set from a database such as a hospital database or electronic medical records database, for example.” And Fig. 4 is illustrates a screenshot of a note containing patient information)
determining data dependencies between concepts in the given data record; (Riskin, Para. [0066] discloses “In some embodiments, the NLP engine recognizes semantic metadata (concepts, their modifiers, and the relationships between them) in the data set…” and Para. [0075] discloses “As shown in FIGS. 1 and 2, the ontology is configured to structure the plurality of concepts by annotating relationships between the concepts and creating aggregations of the concepts.”)
(Riskin, Para. [0073] discloses “In some embodiments, the concept recognition tool is further configured to match the plurality of concepts against the list of terms and to recognize concepts and generate annotations.” And Para. [0083] discloses “An annotation may be the functional description of experimental data.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Malaviya with the teachings of Riskin for at least the same reasons as discussed above in claim 1.
Malaviya fails to explicitly teach:
transform a specific and fixed number of bytes at a beginning of each data record in the input dataset to a specific field and formatted according to a specific format specified in the first data model
[[a second rule of the plurality of rules specifies to]] transform data comprising a fixed number of digits, separated by ampersand characters, to an identifier field specified in the first data model
However, Oliner teaches:
transform a specific number of bytes at a beginning of each data record in the input dataset to a specific field and formatted according to a specific format specified in the first data model (Oliner, Para. [0073] discloses “One aspect of a late-binding schema is applying “extraction rules” to event data to extract values for specific fields during search time. More specifically, the extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events. In some cases, an extraction rule comprises a regular expression where a sequence of characters form a search pattern, in which case the rule is referred to as a “regex rule.” The system applies the regex rule to the event data to extract values for associated fields in the event data by searching the event data for the sequence of characters defined in the regex rule.” (Regex rules extract a sequence of characters that match a pattern/format wherein the extracted pattern/format is specific to a field))
[[a second rule of the plurality of rules specifies to]] transform data comprising a fixed number of digits, separated by ampersand characters, to an identifier field specified in the first data model (Oliner, Para. [0073] discloses “One aspect of a late-binding schema is applying “extraction rules” to event data to extract values for specific fields during search time. More specifically, the extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events. In some cases, an extraction rule comprises a regular expression where a sequence of characters form a search pattern, in which case the rule is referred to as a “regex rule.” The system applies the regex rule to the event data to extract values for associated fields in the event data by searching the event data for the sequence of characters defined in the regex rule.” (Regex rules extract a sequence of characters that match a pattern/format wherein the extracted pattern/format is specific to a field))


As per claim 16, the combination of Malaviya, Stojanovic, Riskin, and Oliner as shown above teaches the system of claim 15, Malaviya further teaches the operation further comprising:
modifying the input dataset (Malaviya, Para. [0063] discloses ”the interface appliance may transform the source data into output data structures based on the data taxonomy or model, There can be a many-to-many relationship between HIS (and other data sources) and target applications”)
	based on the plurality of rules (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: pattern detection across disparate data sets using a rules engine and machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application” (plurality of rules are being generated))
	to conform with the first data model (Malaviya, Para [0046] discloses “machine learning to generate interface mappings and libraries; or running the prepared data through one or more rules or instructions that are specific to a given target application” where a given target application “may have a defined data taxonomy or model” (Para. [0063]) (conforming with a defined data model)
	and storing the modified input dataset (Malaviya, Para [0080] discloses “the output of machine learning operations 106 may be stored in a data repository” and Para [0090] discloses “an application unit 206 may serve output data to one or more client devices, and may reside on client devices” where the application units output data is transformed by a rules engine)

As per claim 17, the combination of Malaviya, Stojanovic, Riskin, and Oliner as shown above teaches the system of claim 15, Malaviya further teaches the operation further comprising:
receiving a plurality of training datasets (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: receiving one or more data sets”), 
the first data model (Malaviya, Para [0071] discloses (the training data 100 may be comprised of various types of health data including HL7 v2 messages and extensible markup language (XML) documents that are based on one or more reference information models (various data models such as XML)), 
and at least one existing rule for modifying datasets (Malaviya, Para. [0004] discloses “using machine learning operations for rule generation to generate a training rule set for mapping feature data to one or more target variables”),
generating, by the ML algorithm based on the plurality of training datasets, the first data model, and the at least one existing rule, the ML model. (Malaviya, Para [0046] discloses “the processor may implement one or more example operations such as: receiving one or more data sets; processing and training on known data sets…using machine learning to generate interface mappings “ (generating at least one existing rule and using a ML algorithm) and Para. [0004] discloses “using machine learning operations for rule generation to generate a training rule set for mapping feature data” (generating at least one existing rule), Para [0071] discloses “the training data 100 may be comprised of various types of health data including HL7 v2 messages and extensible markup language (XML) documents that are based on one or more reference information models” (data model), Para. [0071] discloses “these data may be used to train, validate and test the supervised learning algorithms… the predictive model may be built using cross-validated training data” (generating a ML model))

As per claim 19, the combination of Malaviya, Stojanovic, Riskin, and Oliner as shown above teaches the system of claim 15, Stojanovic further teaches the operation further comprising:
receiving the input dataset (Stojanovic, Para. [0138] discloses “the process depicted by flowchart 1100 may begin at step 1102 by receiving a data set from one or more data sources”)
and  determining, based on an analysis of the input dataset, at least one attribute of the input dataset (Stojanovic, Para [0129] discloses “data enrichment service 302 can analyze data set 702 to identify and extract entity information for a set of entities stored in data set 702” (entity information are attributes being extracted) and Para [0139] discloses “one or more patterns may be identified by parsing the normalized data for an attribute in the normalized data” (patterns are attributes))


As per claim 20, the combination of Malaviya, Stojanovic, Riskin, and Oliner as shown above teaches the system of claim 15, Malaviya further teaches:
wherein the input dataset comprises health data (Malaviya, Para. [0020] discloses “the input data comprises… data relevant to the one or more health care organizations”),
outputting the plurality of rules for display (Malaviya, Para [0007] discloses “a client application for providing a visual representation of the configuration files” (configuration files contain a plurality of rules)); 
receiving feedback for at least a first rule of the plurality of rules (Malaviya, Para [0007] discloses receiving “feedback regarding accuracy of the configuration files”); 
and retraining the ML model based on the received feedback (Malaviya, Para [0007] discloses “refining the machine learning operations based on the received feedback, and updating the configuration files using the refined machine learning operations”)
Stojanovic further teaches:
wherein the input dataset comprises one or more of: 
(i) unstructured data (Stojanovic, Para. [0059] discloses “the received data may include structured data, unstructured data, or a combination thereof”), 
and (ii) structured data (Stojanovic, Para. [0059] discloses “the received data may include structured data, unstructured data, or a combination thereof”) 
(Stojanovic, Para. [0060] discloses “the prepare engine 312 can convert the uploaded data into a common, normalized format, for processing by data enrichment service” (normalized format is a predefined format))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Malaviya with the teachings of Stojanovic for at least the same reasons as discussed above in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sainani, et al. (U.S. Pub. No. US 20170243132 A1) discloses a system in which facilitates analysis of data using extraction rules

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R.M./Examiner, Art Unit 2123  
                                                                                                                                                                                                      /NICHOLAS KLICOS/Primary Examiner, Art Unit 2145